DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-25 are pending in the application.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings are objected to for the following informalities:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
“bores 300” (see page 13, line 10)  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
“320a”, “320b” (see Figs. 8A and 8B)  
“314a”, “312b” (see Fig. 8A)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re Claim 6:  Claim 6 is improperly dependent upon itself.  For examination purposes for this Office Action only, the Examiner will interpret claim 6 as though it depends from claim 5.  Clarification and correction are required. 
	Re Claim 14:  Claim 14 recites that the extension member (134/134; see instant Fig. 2) and the arm (214) are “parallel and not in registry in said locked position.”  Examiner notes that instant Fig. 2 shows the “locked position”.  As can be clearly seen in Fig. 2, in this position, the extension member (134/134; 2) and the arm (214) are not parallel, but are in fact perpendicular to one another.  Accordingly, this limitation in Fig. 14 appears to be misdescriptive and/or inaccurate.
	For examination purposes for this Office Action only, the Examiner will interpret this limitation as --perpendicular and not in registry in said locked position.”  
Clarification and correction are required. 
Examiner notes that any prior art rejections made in this Office Action are made in view of the claims, as best understood by the Examiner, in view of the above indefiniteness rejections.

Claim Interpretation – Functional Language
From the outset, it should be noted that some of the language in the claims is functional in nature.  For example, in claims 1-9 the language related to “modular floor mats” is functional in nature and limited patentable weight is given to this section of the claim.  Additionally, Examiner notes that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not what a device does and thus, a prior art device must only be capable of performing the stated function in order to read on the functional limitation.  In this instance, the prior art discloses every structural limitation of the claim and thus this limitation fails to distinguish the claimed apparatus from that of the prior art.  Please see MPEP 2114.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sbongk (US Patent 11,041,520).
Re Claim 1:  Sbongk discloses a pin (20) for connecting modular floor mats (for example, as shown for components 48 and 58; Figs. 6 and 9; see note related to these functional limitations above), said pin comprising: 
a first end (the upper end at bearing portion 30; Fig. 3), an opposite second end (the lower end at the bottom end of insertion portion 34) and a stem (34) extending along a longitudinal axis defined between said first and second ends; 
a head (30) at said first end having a radius; 
a foot (the bottom portion of insertion portion 34, including latching legs 36) at said second end having at least one extension member (36) extending along a foot axis transverse to said longitudinal axis, said at least one extension member (36) having a length less than said radius of said head (30) and an engagement surface (for example, at 38) configured to contact a portion of at least one of said modular floor mats; 
said stem (34) having a neck (the upper portion of insertion portion 34, including positioning ribs 40) defined along at least a portion thereof; 
a retention member (10; Figs. 1-2) disposed along a portion of said stem between said head and said foot, said retention member having: 
at least one arm (18) extending along an arm axis transverse to said longitudinal axis and by a distance less than said radius of said head (30), said at least one arm having an engagement surface (for example, at 26) configured to contact a portion of at least one of said modular floor mats; and 
a collar (16) disposed circumferentially around said neck, selectively rotatable relative thereto, and forming a frictional fit (between positioning ribs 40 and positioning grooves 42) with said neck to restrict incidental rotation of said stem relative to said retention member.
Re Claim 9:  Sbongk further discloses a pin, wherein said at least one arm (18) extends radially outwardly from said collar (16), said at least one extension member (36) extends radially outwardly from said foot, and said at least one arm is positionable between being aligned (see Fig. 12) and misaligned (see Fig. 11) relative to said at least one extension member by selective rotation of said retention member.

Claims 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rogers (US Patent 6,722,831).
Re Claim 10:  Rogers discloses a system for assembling a plurality of modular floor mats (B and T; Figs. 8-9), comprising: 
a first floor mat (T) and a second floor mat (B) each having at least one channel (S) extending therethrough, said first and second floor mats configured to at least partially overlap one another such that said at least one channel of said first floor mat is aligned in registration with said at least one channel of said second floor mat; 
at least one pin (40; Fig. 3) each having: 
a head (41); 
a stem (40b) extending along a longitudinal axis from said head; 
an extension member (30) extending from said stem transverse to said longitudinal axis; and 
a retention member (10; Fig. 1) disposed about and forming a frictional fit with a portion (for example, at least at locking cylinder 40a) of said stem (40b) between said extension member (30) and said head (41), said retention member (10) having an arm (for example, the end of enlarged head 12 comprising indent 16) extending radially outwardly from said stem transverse to said longitudinal axis; and 
each of said at least one channel (S; Figs. 8-9): 
dimensioned to receive one of said at least one pin (see Fig. 9); 
having a pocket (for example, comprising recessed edge E) dimensioned to receive and restrain said arm of said pin from rotational motion about said longitudinal axis; and 
having a terminal portion (for example, the lip forming the indentation of recessed edge E) dimensioned to receive and restrain said extension member of said pin from axial motion along said longitudinal axis.
Re Claim 11:  Rogers further discloses a system, wherein said stem (40b) is selectively rotatable relative to said retention member (10) by application of rotational force of at least a threshold level to said pin (due to the interaction of ridges 42, 44, 46 and 48 with the recesses 60, 62, 64 and 66), wherein said threshold level is sufficient to overcome said frictional fit between said retention member and said stem.
Re Claim 12:  Rogers further discloses a system, wherein said head (41) includes a recess (50) dimensioned to receive at least a portion of a tool (51; Figs. 1-2) for said application of rotational force to said pin.
Re Claim 13:  Rogers further discloses a system, wherein said pin (40) is selectively positionable within said channel (S) between an unlocked position (see Figs. 1 and 8) defined by said extension member and said arm being aligned, and a locked position (see Figs. 2 and 9) defined by said extension member and said arm being misaligned.
Re Claim 14, as best understood by the Examiner:  Rogers further discloses a system, wherein said extension member and said arm are parallel and in registry in said unlocked position (see Figs. 1 and 8) and are parallel and not in registry in said locked position (see Figs. 2 and 9).
Re Claim 15:  Rogers further discloses a system, wherein said terminal portion of said at least one channel (S) in said second floor mat (B) is configured to receive and restrain said extension member (30) of said pin (40) extending through said at least one channel of said first floor mat from a surface of said first floor mat (see Fig. 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sbongk (US Patent 11,041,520), as applied to claims 1 and 9 above, and further in view of Mair (US Patent 4,498,827).
	Re Claim 2-8:  Sbongk, as discussed for claim 1 above, discloses a pin significantly as claimed except wherein said neck includes a plurality of sections contiguously disposed thereabout, wherein adjacent ones of said plurality of sections share a common edge along at least a portion of their length and each said edge is configured to provide said frictional fit with said collar and to restrict rotational motion (as is required by claim 2); wherein said plurality of sections each have a length substantially parallel to said longitudinal axis of said pin (as is required by claim 3); wherein said plurality of sections are planar (as is required by claim 4);
 wherein each said edge has an included angle in the range of 90⁰ – 170⁰ (as is required by claim 5); wherein said included angle is in the range of 155° - 165° (as is required by claim 6);
 wherein said neck and said collar are correspondingly shaped (as is required by claim 7); and/or wherein said neck and said collar each include sixteen sections (as is required by claim 8).
	Mair teaches the use of a fastening device (see Fig. 3) comprising a pin (50) having a first end with a head (50) and a stem (54), and a retention member (30) having a collar (at 38), wherein the stem has a neck (52), wherein the collar (at 38) is disposed circumferentially around the neck, selectively rotatable relative thereto, and forming a frictional fit with said neck to restrict incidental rotation of the stem relative to the retention member, and further wherein said neck includes a plurality of sections (56) contiguously disposed thereabout, wherein adjacent ones of said plurality of sections share a common edge (64) along at least a portion of their length and each said edge is configured to provide said frictional fit with said collar and to restrict rotational motion (as is required by claim 2); wherein said plurality of sections (56) each have a length substantially parallel to a longitudinal axis of said pin (as is required by claim 3); wherein said plurality of sections (56) are planar (as is required by claim 4); wherein each said edge (64) has an included angle in the range of 90⁰ – 170⁰ (note that, while the embodiment shown has 12 sides, another embodiment is disclosed, but not shown, that has 16 faces; see Col. 1 line 54; in such an embodiment with 16 faces, the included angle would be 157.5⁰, as in the instantly disclosed device)(as is required by claim 5); wherein said included angle is in the range of 155° - 165° (as discussed previously, in an embodiment with 16 faces, the included angle would be 157.5⁰) (as is required by claim 6); wherein said neck and said collar are correspondingly shaped (as is required by claim 7); and/or wherein said neck and said collar each include sixteen sections (in the other embodiment disclosed, but not shown, having 16 faces; see Col. 1 line 54) (as is required by claim 8), for the purpose of providing a controlled relative rotation that is protected from accidental rotation and allows for multiple stable rotational positions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sbongk such that said neck includes a plurality of sections contiguously disposed thereabout, wherein adjacent ones of said plurality of sections share a common edge along at least a portion of their length and each said edge is configured to provide said frictional fit with said collar and to restrict rotational motion (as is required by claim 2); wherein said plurality of sections each have a length substantially parallel to said longitudinal axis of said pin (as is required by claim 3); wherein said plurality of sections are planar (as is required by claim 4); wherein each said edge has an included angle in the range of 90⁰ – 170⁰ (as is required by claim 5); wherein said included angle is in the range of 155° - 165° (as is required by claim 6); wherein said neck and said collar are correspondingly shaped (as is required by claim 7); and/or wherein said neck and said collar each include sixteen sections (as is required by claim 8), as taught by Mair, for the purpose of providing a controlled relative rotation that is protected from accidental rotation and allows for multiple stable rotational positions.

Claims 16-25 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (US Patent 6,722,831), as applied to claims 10-15 above, and further in view of Ono (JP 2012-149731, a copy of which is attached herewith along with a machine-generated English translation).
Re Claims 16-18 and 21-22:  Rogers, as discussed for claim 10 above, discloses a pin significantly as claimed except for further comprising a ramp formed in said channel and configured to receive said extension member of said pin there along (as is required by claim 16); wherein said ramp extends along at least a portion of a perimeter of said channel (as is required by claim 17); wherein said first and second floor mats each have a respective surface, wherein said at least one channel extends from a respective one of said surface of said first and second floor mats, and said ramp has an incline angle relative to said surface (as is required by claim 18); wherein said ramp of said at least one channel in said second floor mat is configured to receive and restrain said extension member of said pin extending through said at least one channel of said first floor mat from a surface of said first floor mat (as is required by claim 21); and/or wherein said terminal portion is located along said ramp (as is required by claim 22).
Ono teaches the use of a system for assembling a plurality of panel-like members (24, 26; Fig. 1), comprising a first panel-like member (24) and a second panel-like member (26) each having at least one channel (12 and 14, specifically at 12D and 14D; see Figs. 1 and 8) extending therethrough, and at least one pin (16) having a head (18), a stem (20), and an extension member (22), and further comprising a ramp (54; Fig. 6) formed in said channel and configured to receive said extension member (22) of said pin there along (as is required by claim 16); wherein said ramp (54) extends along at least a portion of a perimeter of said channel (12D, 14D) (as is required by claim 17); wherein said first and second panel-like members (24, 26) each have a respective surface, wherein said at least one channel extends from a respective one of said surface of said first and second panel-like members, and said ramp (54) has an incline angle relative to said surface (as is required by claim 18); wherein said ramp of said at least one channel in said second panel-like member (26) is configured to receive and restrain said extension member (22) of said pin extending through said at least one channel of said first panel-like member from a surface of said first panel-like member (as is required by claim 21); and/or wherein a terminal portion (60; Fig. 6) is located along said ramp (as is required by claim 22); for the purpose of forming a tight fit between the panel-like members.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rogers such that it further comprises a ramp formed in said channel and configured to receive said extension member of said pin there along (as is required by claim 16); wherein said ramp extends along at least a portion of a perimeter of said channel (as is required by claim 17); wherein said first and second floor mats each have a respective surface, wherein said at least one channel extends from a respective one of said surface of said first and second floor mats, and said ramp has an incline angle relative to said surface (as is required by claim 18); wherein said ramp of said at least one channel in said second floor mat is configured to receive and restrain said extension member of said pin extending through said at least one channel of said first floor mat from a surface of said first floor mat (as is required by claim 21); and/or wherein said terminal portion is located along said ramp (as is required by claim 22), as taught by Ono, for the purpose of forming a tight fit between the floor mats.
	Re Claims 19 and 20:   Rogers, as modified in view of Ono above, discloses a system significantly as claimed.  Examiner notes that neither Rogers nor Ono explicitly discloses wherein said incline angle is between 0⁰ and 90⁰ (as is required by claim 19); and/or
wherein said incline angle is about 45° (as is required by claim 20).
However, Examiner notes that it has been held that the optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961).
In this case, one of ordinary skill in the art would recognize that the inclination angle of the ramp would be a critical feature since it would determine amount of force required to rotate the stem with respect to the retention member.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the device of Rogers, as modified in view of Ono above, such that said incline angle is between 0⁰ and 90⁰ (as is required by claim 19); and/or wherein said incline angle is about 45° (as is required by claim 20), for the purpose of optimizing the amount of force required to rotate the stem with respect to the retention member
Re Claims 23-25:  Rogers, as discussed for claim 1 above, discloses a pin significantly as claimed except wherein said first and second floor mats each have at least one bore extending therethrough and each of said at least one channel is formed in a receiver extending through said at least one bore (as is required by claim 23); wherein said receiver extends through a corresponding said bore of at least one of said first and second floor mats (as is required by claim 24); and/or wherein said receiver is one of (i) integrally formed in said first and second floor mats, and (ii) selectively insertable in said first and second floor mats (as is required by claim 25).
Ono teaches the use of a system for assembling a plurality of panel-like members (24, 26; Fig. 1), comprising a first panel-like member (24) and a second panel-like member (26) each having at least one channel (12 and 14, specifically at 12D and 14D; see Figs. 1 and 8) extending therethrough, and at least one pin (16) having a head (18), a stem (20), and an extension member (22), and further wherein said first and second panel-like members each have at least one bore (28, 30; Fig. 8) extending therethrough and each of said at least one channel (12D, 14D) is formed in a receiver (12, 14) extending through said at least one bore (as is required by claim 23); wherein said receiver (12, 14) extends through a corresponding said bore (28, 30) of at least one of said first and second panel-like members (as is required by claim 24); and/or wherein said receiver (12, 14) is one of (i) integrally formed in said first and second panel-like members, and (ii) selectively insertable in said first and second panel-like members (as is required by claim 25), for the purpose of forming a tight fit between the panel-like members.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rogers such that said first and second floor mats each have at least one bore extending therethrough and each of said at least one channel is formed in a receiver extending through said at least one bore (as is required by claim 23); wherein said receiver extends through a corresponding said bore of at least one of said first and second floor mats (as is required by claim 24); and/or wherein said receiver is one of (i) integrally formed in said first and second floor mats, and (ii) selectively insertable in said first and second floor mats (as is required by claim 25), as taught by Ono, for the purpose of forming a tight fit between the floor mats.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678